Citation Nr: 0000556	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an award of payment of Dependency and 
Indemnity Compensation (DIC) benefits, based on the grant of 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1151.

3.  Eligibility to Dependents Educational Assistance pursuant 
to 38 U.S.C.A. chapter 35.

4.  Entitlement to compensation as an accrued benefit due and 
unpaid at death under the provisions of 38 U.S.C.A. § 1151 
for colon cancer.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to service 
connection for cause of the veteran's death, entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151, eligibility to Dependents 
Educational Assistance pursuant to 38 U.S.C.A. chapter 35 and 
entitlement to compensation as an accrued benefit due and 
unpaid at death under the provisions of 38 U.S.C.A. § 1151 
for colon cancer.




REMAND

The veteran died on July [redacted], 1997; the immediate cause of 
death was reported as metastatic colon cancer.  The veteran 
had been receiving treatment VA Hospital in Leavenworth, 
Kansas for some years prior to his death.  However, the RO 
only obtained progress notes from March 1984 to May 1997.  
The claimant's representative has noted that subsequent 
records proximate to the veteran's death are not of record 
and has questioned whether the complete medical records 
actually have been associated with the claims file since they 
have been reported to be contained in 5 volumes.  The Board 
observes that there are situations in which a remand is 
required to satisfy a pre-duty-to-assist requirement imposed 
pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992) (per 
curiam) (records in constructive possession of VA).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the complete 
original clinical records of the 
veteran's treatment at VA Hospitals in 
Leavenworth and Kansas City, Kansas from 
1984 until his death in 1997, together 
with any records proximate to his death.  
These records should include all 
admitting notes, progress notes, nurses 
notes, physician/surgeon notes, 
consultation reports, releases and any 
diagnostic study reports. 

2.  Thereafter, along with any other 
development deemed appropriate, the RO 
must readjudicate the issues in appellate 
status.  If any benefit sought remains 
denied, a supplemental statement of the 
case should be issued to the appellant 
and her representative that considers any 
additional evidence that is obtained.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the appellant 
unless she is otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




